Citation Nr: 1623518	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-46 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a lung disorder to include chronic bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1987. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 hearing.  A transcript of the hearing is associated with the claims file. 

The Board remanded these matters to the RO for further development.  After accomplishing the requested actions to the extent possible, the RO continued the denial of the claims as reflected in the March 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

During the course of this appeal, the RO granted the Veteran's service connection claim for deviated septum in a March 2015 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the August 2014 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to service connection for residuals of a right elbow injury.

2.  The evidence is at least in equipoise with respect to whether the Veteran's current diagnoses of obstructive sleep apnea is caused by his service-connected deviated septum and allergic rhinitis.  

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of chronic sinusitis.

4.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a chronic lung disorder to include chronic bronchitis and COPD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection residuals of a right elbow injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Obstructive sleep apnea is caused by the Veteran's service-connected deviated septum and allergic rhinitis.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for chronic sinusitis were not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a chronic lung disorder to include chronic bronchitis and COPD were not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in August 2014 that he wished to withdraw the service connection claim for residuals of a right elbow injury.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.

II.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's service connection claim for obstructive sleep apnea, the Board has granted the Veteran's claim.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to service connection claims for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA's duty to notify was satisfied by letters dated in December 2007 and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations and medical opinions dated in July 2008 and March 2015, private treatment records, lay statements, and a transcript of the August 2014 Board hearing.

The July 2008 and March 2015 VA examination reports show that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners documented the results of the evaluations.  The July 2008 examiner determined that she could not provide an opinion with respect to whether the Veteran's sinusitis and reduced diffusing capacity were caused by or the result of active military service without resorting to mere speculation.  The Board determined that the medical opinion was inadequate in a January 2015 Board remand and requested another examination and opinion.  The VA examiner in March 2015 provided a clear explanation in support of her medical opinions based on the medical and lay evidence of record and general medical knowledge with respect to whether the Veteran has a current diagnosis of chronic sinusitis or a chronic lung disorder.  In light of the foregoing, the Board finds that the examinations are adequate for adjudication purposes.  

These issues were previously remanded in January 2015 in order to attempt to any outstanding private or VA treatment records and to obtain VA examinations regarding his service connection claims for chronic sinusitis and a chronic lung disorder.  The RO sent a letter to the Veteran in January 2015 requesting that the Veteran inform VA of any outstanding private treatment records and to fill out and return the enclosed VA form 21-4142a so that VA may obtain these records.  The Veteran did not respond to this letter.  VA treatment records from May 2010 to February 2015 were associated with the claims file.  The claims file also contains VA examination reports dated in March 2015 with respect to the Veteran's service connection claims for chronic sinusitis and a chronic lung disorder.  After reviewing the claims file, the examiner provided her opinions based on the evidence of record that adequately addressed the issues raised by the Board.  Accordingly, the Board finds that there has been substantial compliance with the January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

III.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Obstructive Sleep Apnea

The Veteran claims that the onset of his current obstructive sleep apnea was during active military service.  In the alternative, he contends that it is secondary to his service-connected deviated septum and allergic rhinitis.

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A March 2008 private treatment record shows that the Veteran was diagnosed with severe sleep apnea based on the results of a sleep study test. Accordingly, the Veteran has a current diagnosis of the claimed disability.

Regarding the issue of whether the Veteran's obstructive sleep apnea is secondary to his service-connected deviated septum, the record contains a positive medical opinion.  A private physician in October 2014 provided the opinion that on the basis of his review of the Veteran's medical records, the Veteran's sleep apnea is most likely caused by, a result of, or aggravated by his deviated nasal septum and allergic rhinitis.  The physician explained that the Veteran's sleep apnea is controlled by positive airway pressure.  Initially it required several adjustments with pressure and mask due to irritation in the nose.  The Veteran is unable to tolerate rehabilitation (compression bandages applied to nasal passages) or surgery to relieve left side partial blockage of deviated septum.  The Veteran's difficulty breathing and environmental allergies due to his allergic rhinitis also most likely caused, resulted in, or aggravated his sleep apnea.  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's obstructive sleep apnea is caused by his service-connected deviated septum and allergic rhinitis and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for obstructive sleep apnea is warranted. 

Chronic Sinusitis

The Veteran contends that he has a current diagnosis of chronic sinusitis that is related to active military service.  Specifically, he explains that the onset of his chronic sinusitis was during active military service. 

In assessing the Veteran's service connection claim for chronic sinusitis, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  Chronic sinusitis is included in the Veteran's problem list in the VA treatment records.  See VA treatment records dated in October 2007, February 2011, August 2012, and August 2014.  Nonetheless, a July 2008 VA examination shows that there was no evidence of acute or chronic sinusitis on examination.  Furthermore, the VA examiner in March 2015 determined that the Veteran did not have chronic sinusitis.  The examiner explained that the Veteran had a history of episodic acute sinusitis; however, there is no objective evidence of chronic sinusitis.  He explained that no sinus disability was found on examination or on the March 2011 CT scan of the sinuses.  With respect to a February 2014 VA treatment record that includes chronic sinusitis in the assessment section, the examiner noted that the basis for inclusion of "chronic sinus sinusitis" as a diagnosis within the assessment is not known as no clinical description or examination findings of acute or chronic sinusitis are documented.  He also observed that no radiographic findings of sinus disease or history of prolonged antibiotic therapy is documented and the examination specifically describes no pus, polyps, or purulence seen.  The examiner concluded that the history and examination findings support that the Veteran's symptoms are consistent with the service-connected disability allergic rhinitis.  The Board finds the examiner's medical opinion is probative and persuasive as to the issue of whether the Veteran has a current diagnosis of chronic sinusitis as it is based on a review of the medical record, a clinical evaluation of the Veteran, and medical expertise.  In light of the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of chronic sinusitis and his symptoms of persistent cough, difficulty breathing through his nose, and cold-like symptoms are related to his service-connected rhinitis and deviated nasal septum.  

The Board observes that the Veteran contends that he has a current diagnosis of chronic sinusitis that is related to active military service.  Lay persons can provide an account of observable symptoms, such as coughing and runny nose and the onset of such symptoms.  However, the Veteran is not competent to provide a medical opinion that his current symptoms are manifestations of chronic sinusitis.  In this case, the diagnosis of chronic sinusitis cannot be made by the Veteran as a lay person based on personal observation, such as, visual observation or by any other senses.  The determination that that the Veteran's current symptoms are manifestations of his service-connected deviated septum and allergic rhinitis and not chronic sinusitis was based on interpretation of symptoms, and clinical and diagnostic tests, to include a CT scan and endoscopy, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that he has chronic sinusitis are not competent evidence.  The opinion provided by the medical professional in March 2015 outweighs the Veteran's opinion as to whether the Veteran has a current diagnosis of chronic sinusitis that had its onset in service.

In conclusion, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of chronic sinusitis.  Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Accordingly, the Veteran's claim of entitlement to service connection for chronic sinusitis is not warranted.

Chronic Bronchitis 

The Veteran contends that he has a current diagnosis of bronchitis and COPD that is caused by or related to active military service.  He asserts that he experienced symptoms of a lung disorder, such as dyspnea and chronic coughing, in service and he continues to experience these symptoms.

The evidence of record must show a current diagnosis of the claimed disability in order to receive service connection for such disability.  In this case, private treatment records dated in December 2007 and March 2008 document that the Veteran has a past medical history of COPD.  A July 2008 VA examiner documented that a private pulmonary function test dated in December 2007 revealed no obstructive dysfunction based on normal FEV1 and there was no restrictive dysfunction based on normal FVC and TLC.  The examiner concluded that there was no objective evidence of obstructive or restrictive ventilator dysfunction on the December 2007 pulmonary function test.  She determined that the Veteran had morbid obesity with reduced diffusing capacity based on the results of the December 2007 pulmonary function test.  The VA examiner dated in March 2015 determined that there was no evidence of chronic bronchitis, COPD, or any other respiratory disorder.  She noted that the Veteran experienced acute bronchitis that has resolved.  The examiner explained that the medical treatment records document that the Veteran has had occasional episodes of acute and transitory bronchitis.  She observed that there is no objective evidence for a chronic lung condition within the Veteran's VA treatment records and the problem list is silent for a chronic lung condition.  An October 2007 chest x-ray reveals no evidence for a lung condition.  An October 2007 VA treatment record documents that the Veteran has probable post nasal drip cough and he is not coughing up any sputum.  Lungs were documented as clear to auscultation and no signs of sinus or respiratory infection.  A December 2007 private pulmonology consult shows that COPD is listed under "past medical history," but not within the pulmonologists "impression and plan."  The history of COPD appears to have been supplied by the Veteran.  She explained that unless otherwise documented, the "past medical history" section is most often taken from information supplied by the patient.  A pulmonary function test was ordered and the results were negative for signs of asthma, chronic bronchitis, or COPD.  The March 2008 private treatment record also does not include COPD within the pulmonologists "impression and plan" and there was no objective evidence for a chronic lung condition.  A March 2011 high-resolution CT scan was negative for a lung condition.  A July 2012 chest x-ray showed that there was no evidence of a lung condition.  Pulmonary function tests in August 2012 and February 2015 are normal with no evidence of a lung disorder.  The examiner observed that the medical treatment records document ongoing allergic rhinitis and multiple clinicians over the years have attributed the Veteran's cough symptoms to drainage from his allergic rhinitis - a well-known cause for a cough.  Pulmonary functions tests are normal and his lungs are clear.  The examiner noted that cough and dyspnea are symptoms with many etiologies.  The Board finds that the March 2015 VA examiner's opinion that the Veteran does not have a current diagnosis of a lung disorder to include chronic bronchitis and COPD is highly probative and persuasive as the examiner reviewed the medical evidence of record, physically evaluated the Veteran, and provided a clear and thorough rationale in support of her opinion.  Thus, the Board concludes that a preponderance of the evidence shows that the Veteran does not have a current diagnosis of a chronic lung disorder to include bronchitis and COPD.  

The Board observes that the Veteran contends that he has a current diagnosis of chronic sinusitis that is related to active military service.  Lay persons can provide an account of observable symptoms, such as dyspnea and coughing and the onset of such symptoms.  However, the Veteran is not competent to provide a medical opinion that his current symptoms are manifestations of a lung disorder.  In this case, the diagnosis of lung disorder cannot be made by the Veteran as a lay person based on personal observation.  The diagnosis of a lung disorder generally requires clinical and diagnostic tests, to include a CT chest scan and pulmonary function tests, which requires medical knowledge.  The evidence does not show that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis and the etiology thereof.  Therefore, the Veteran's lay statements that he has chronic lung disorder are not competent evidence.  Further, the opinion provided by the medical professional in March 2015 outweighs the Veteran's opinion as to whether the Veteran has a current diagnosis of a lung disorder.

In light of the foregoing, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a chronic lung disorder to include chronic bronchitis and COPD.  Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Accordingly, the Veteran's claim of entitlement to service connection for a lung disorder (claimed as chronic bronchitis and COPD) is not warranted.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for residuals of a right elbow disorder.

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for a chronic lung disorder to include chronic bronchitis and COPD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


